DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 10/19/2021.
Response to Arguments
Applicant’s arguments with respect to claims 16-19, 21-31 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
In response to the applicant’s argument that Speldrich does not teach that the flow channel is formed between the outer side of the compressible element and the wall of the hollow space, the examiner respectfully agrees. However, Bigliati teaches forming a flow channel between the outside of the insert 16 and the inner wall of the intermediate coupling portion in order to produce preferential areas of start of freezing of the fluid within the corresponding duct.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16-19, 21-31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 16, the phrase “a funnel-shaped first region that tapers in a funnel-like shape” is indefinite the term “funnel-like” is a relative term which renders the claim indefinite. The term “funnel-like” is not defined by the claim, the specification does not provide a standard 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 21-26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Speldrich (U.S. Pat. No. 5,792,658) (hereafter Speldrich) in view of Bigliati et al. (U.S. Pat. No. 8,453,513) (hereafter Bigliati).
Regarding claim 16, Speldrich teaches a pressure sensor system comprising: 

a support element on which the pressure sensor element is arranged (i.e., silicon die 10 and tubular glass member 20) (see Fig. 1a); and 
a hollow space having a first region (i.e., cavity 12 in the silicon die 10) (see Fig. 6) and a second region connected thereto (i.e., opening 22 in tubular glass member 20) (see Fig. 2a), 
wherein a flow channel configured to supply a medium to the flexible plate runs in the support element (i.e., pressure from a connected hose or tubing is transmitted from opening 52 to opening 42 and opening 32 within the compressible insert 30, this pressure is then transmitted into the cavity of the pressure sensor die 10 and sensed by the piezoresistive elements on the first upper surface of the silicon substrate) (see Fig. 9), 
wherein the flow channel has at least one sub-section (i.e., the widest cross-section of the cavity 12) (see Fig. 1a), 
a longitudinal direction of which running perpendicularly below the flexible plate (i.e., the cavity 12 is directly below the diaphragm portion 14) (see Fig. 6), 
wherein a channel cross section of the at least one sub-section of the flow channel is at no point within the sub-section of the flow channel smaller than an area of the flexible plate (i.e., general cross-section of cavity 12 is at least the size of the diaphragm portion 14) (see Fig. 1a), 
wherein the first and second regions of the hollow space run in the support element and are encompassed by an inner wall of the support element (i.e., the inner wall of the silicon die 10 and the inner wall of the tubular glass member 20) (see Fig. 6), 
wherein the first region of the hollow space is a funnel-shaped first region that tapers in a funnel-like shape in a direction of the flexible plate of the pressure sensor element (i.e., cavity 12) (see Fig. 6), 

wherein a compressible element (i.e., compressible insert 30) (see Fig. 10) is arranged in the second region of the hollow space (i.e., compressible insert 30 is shaped to be received in the opening 22 of the tubular glass member) (see Fig. 6), and 
wherein the compressible element is configured to be compressed by the medium during freezing of the medium (i.e., the compressible insert 30 compresses in response to expansion of a freezing fluid within the opening 22) (see Column 5, lines 13-41); but does not explicitly teach that a further subsection of the flow channel in the second region of the hollow space is formed between the inner wall of the support element and an outer surface of the compressible element.
Regarding the further subsection of the flow channel, Bigliati teaches that a further subsection of the flow channel in the second region of the hollow space is formed between the inner wall of the support element and an outer surface of the compressible element (i.e., by means of the axial grooves 16e formed in the lower part 16a of an insert 16, constituted by a rigid body made of mouldable material with a generally cylindrical shape, wherein the provision of minimum sections of passage, determined by the grooves 16a, and/or the slits 16a, and/or the channels 16g, has the function of determining preferential areas of start of freezing of the fluid within the corresponding duct) (see Column 7, lines 41-67). In view of the teaching of Bigliati, it would have been obvious to one having ordinary skill in the art to have formed a subsection of the flow channel in order to create additional “ice plugs” in a position relative distant from the region of the membrane.
Regarding claim 17, Speldrich teaches that the at least one sub-section of the flow channel at no point within the at least one sub-section of the flow channel has an undercut (see Fig. 1a).  
Regarding claim 18, Speldrich teaches that the second region of the hollow space is cylindrical in shape (i.e., tubular glass member 20) (see Fig. 2a-b). Note: it has been held that insignificant changes to shape which do not contain critical design requirements are a matter of choice which one having of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed limitation is significant (see MPEP 2144.04 (IV-B)).
Regarding claim 19, Speldrich teaches that, in the support element, a longitudinal direction of the first and second regions of the hollow space extends perpendicularly to the area of the flexible plate of the pressure sensor element (see Fig. 6), wherein a cross-sectional area of the first region of the hollow space is at least as large as the area of the flexible plate of the pressure sensor element at each position along the longitudinal direction of the first region of the hollow space (i.e., cross-sectional area of cavity 12) (see Fig. 6), and wherein a cross-sectional area of the second region of the hollow space is larger than the area of the flexible plate of the pressure sensor element at each position along the longitudinal direction of the second region of the hollow space (i.e., the cross-sectional area of the opening 22 of the tubular glass member 20) (see Fig. 6). 
Regarding claim 21, Speldrich teaches that the compressible element is cylindrical in shape (i.e., the compressible insert 30 is shaped to be received in the opening 22 of tubular glass member 20) (see Fig. 5). Note: it has been held that insignificant changes to shape which do not contain critical design requirements are a matter of choice which one having of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed limitation is significant (see MPEP 2144.04 (IV-B)). Speldrich further teaches that the compressible element is arranged in the second region of the hollow space below the funnel-shaped first region of the hollow space (see Fig. 6).
Regarding claim 22, Speldrich teaches that a cross-sectional area of the second region of the hollow space is larger than a cross-sectional area of an opening of the funnel-shaped first 
Regarding claim 23, Speldrich teaches that the flow channel has at least one further sub-section in the support element, wherein the further sub-section connects to the at least one sub-section of the flow channel, wherein the further sub-section of the flow channel is located between the compressible element and the inner wall of the support element, and wherein the inner wall delimits the second region of the hollow space (i.e., gaps in the opening 22 between the inner wall of the tubular glass member 20 and the outer surface of the compressible element 30) (see Fig. 8).  
Regarding claim 24, Speldrich teaches a housing (i.e., metallic conduit structure 50) (see Fig. 9) in which the pressure sensor element and the support element are arranged (i.e., the pressure sensor 10 is arranged within the metallic conduit structure 50) (see Fig. 9), wherein the flow channel and the hollow space extend into the housing (i.e., opening 52) (see Fig. 9), and wherein a sealing element is arranged between the support element and the housing (i.e., tubular support member 40 is brazed to the metallic conduit structure 50) (see Fig. 9).  
Regarding claim 25, Speldrich teaches that the hollow space has a third region (i.e., opening 42) (see Fig. 6) connecting to the second region of the hollow space and is encompassed by an inner wall of the housing (i.e., portion of opening 42 covered by the metallic conduit structure 50) (see Fig. 9), wherein a first section of the compressible element is arranged in the second region of the hollow space and a second section of the compressible 
Regarding claim 26, Speldrich teaches a sub-section of the flow channel (i.e., opening 42 of support member 40) (see Fig. 9), which sub-section extends into the housing (i.e., opening 42 extends into the metallic conduit structure 50) (see Fig. 9), runs between the second section of the compressible element and the inner wall of the housing, and wherein the inner wall delimits the third region of the hollow space (i.e., support member 42 is between the compressible insert 30 and the metallic conduit structure 50) (see Fig. 9).  
Regarding claim 31, Speldrich teaches that the pressure sensor system is configured to be protected against the freezing of the medium (i.e., the compressible insert 30 serves the purpose of compensating for the expanding fluid within this conduit as the fluid freezes) (see Column 7, lines 11-17).
Claims 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Speldrich (U.S. Pat. No. 5,792,658) (hereafter Speldrich) in view of Bigliati et al. (U.S. Pat. No. 8,453,513) (hereafter Bigliati) and in further view of Ihle et al. (Pub. No. US 2015/0377734) (hereafter Ihle)
Regarding claim 27, Speldrich as modified by Bigliati as disclosed above does not directly or explicitly teach that the pressure sensor element is formed from silicon, wherein the support element comprises a ceramic material, and wherein the pressure sensor element is 
Regarding claim 30, Speldrich as modified by Bigliati as disclosed above does not directly or explicitly teach a signal converter module configured to generate an electrical signal depending on a pressure being put on the flexible plate of the pressure sensor element by the medium, wherein the signal converter module is arranged directly on the support element. However, Ihle teaches a signal converter module configured to generate an electrical signal depending on a pressure being put on the flexible plate of the pressure sensor element by the medium (i.e., signal processing chip 7) (see Fig. 2C), wherein the signal converter module is arranged directly on the support element (i.e., the signal processing chip 7 is mounted directly on the the housing body 2) (see Fig. 2C). In view of the teaching of Ihle, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a signal converter module in order to process the sensor inputs. 
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Speldrich (U.S. Pat. No. 5,792,658) (hereafter Speldrich) in view of Bigliati et al. (U.S. Pat. No. 8,453,513) (hereafter Bigliati) and in further view of Crivelli (U.S. Pat. No. 8,590,387) (hereafter Crivelli)
Regarding claim 28, Speldrich as modified by Bigliati as disclosed above does not directly or explicitly teach that a rear side of the pressure sensor element which faces the at least one sub-section of the flow channel comprises a passivation layer. However, Crivelli teaches that a rear side of the pressure sensor element which faces the at least one sub-section of the flow channel comprises a passivation layer (i.e., a gel layer 205) (see Fig. 2A). In view of the teaching of Crivelli, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a gel layer to the underside of the bending plate in order to improve the sensitivity of the pressure measurement reading and to minimize alternation in the mechanical properties of the deflectable membrane. 
Regarding claim 29, Speldrich as modified by Bigliati as disclosed above does not directly or explicitly teach a signal converter module configured to generate an electrical signal depending on a pressure being put on the flexible plate of the pressure sensor element by the medium; and EPC-551-EHPage 7 of 12a wiring support which is separate from the support element and on which the signal converter module is arranged, wherein the wiring support is arranged on the support element. However, Crivelli teaches a signal converter module (i.e., integrated circuit 203) (see Fig. 2A) configured to generate an electrical signal depending on a pressure being put on the flexible plate of the pressure sensor element by the medium; and a wiring support which is separate from the support element and on which the signal converter module is arranged (i.e., integrated circuit 203 is mounted on printed circuit board 204) (see Fig. 2A), wherein the wiring support is arranged on the support element (i.e., printed circuit board 204 is mounted on the base plate 200) (see Fig. 2A). In view of the teaching of Crivelli, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a signal converter module in order to quantify and record the pressure values as measured by the pressure sensor element.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/Tran M. Tran/Examiner, Art Unit 2855